DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because every line, number and letter is not durable, clean, sufficiently dark and dense and uniformly thick and well defined. The weight of all lines and letters is not durable enough to permit adequate reproduction, see 37 CFR 1.84(l).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent 10,429,591, hereinafter referred to as “the primary reference”) in view of Lee et al. (US 2004/0037493, hereinafter referred to as “the secondary reference”).
With respect to claim 1, the primary reference discloses: A variable optical attenuator (VOA) device (see figure 3) to attenuate optical signals, the device comprising: 
an optical fiber pair (input optical fiber 301 and output optical fiber 302 are interpreted as the fiber), each of the optical pairs having an input (301) and an output (302) and being configured to communicate the optical signals; 
a lens (310) disposed in optical communication with the optical fiber pair; and 
a reflector (rotatable mirror 315 is interpreted as the reflector) disposed in optical communication with the lens, the reflector including, for the optical pairs, a reflector (mirror 315) 
The primary reference is silent to the optical fiber pairs, lens and reflector being disposed in an array.
The secondary reference discloses a similar variable optical attenuator (see figure 4A, that includes a pair of optical fibers (411a and 411b) that includes a lens (415) and a MEMS reflector system (414), and further discloses duplicating the sets of individual items into an array (see figure 3D), for the benefit of increasing the number of channels that can be simultaneously utilized.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of the secondary reference, to modify the primary reference, such that there are corresponding arrays of the pairs of optical fibers, lenses, and reflectors, to increase the number of optical channels that can be simultaneously utilized.
The combination device of the primary reference as modified by the secondary reference further teaches:
2. The device of claim 1, wherein each of the optical pairs of the optical fiber array comprises an incoming optical fiber for the input and an outgoing optical fiber for the output (see the primary reference, column 5, lines 1-65).
3. The device of claim 2, wherein the lens array comprises a plurality of lenses, one for each of the optical pairs; and wherein the lenses are separated by a same distance from one another as the optical pairs are separated from one another (see figure 3D of the secondary reference, the arrays each have their own sets of components spaced evenly).

5. The device of claim 1, wherein each of the optical pairs of the optical fiber array comprises: an optical fiber pigtail (the ferrule 303 is interpreted as the fiber pigtail) having a pair of capillaries and having a pair of optical fibers, the pair of optical fibers passing through the pair of capillaries (see figure 3).
6. The device of claim 1, wherein the lens array comprises a plurality of cylindrical micro-lenses (see figure 3; the lens is interpreted as a cylindrical microlens).
7. The device of claim 1, wherein the lens array comprises a positioning device (see figure 3; the device is shown connecting the lens to the fiber pigtail and is interpreted as a positioning device).
8. The device of claim 1, further comprising an encapsulation structure (outer tubing 340, chip header 330, and the connecting structure holding the pigtail 303 to the lens 310 is interpreted as the encapsulation structure) encapsulating the optical fiber array, the lens array, and the reflector array (see figure 3; the elements are encapsulated by the encapsulation structure).
9. The device of claim 8, wherein the encapsulation structure comprises a base (chip header 330 is interpreted as a base) and a housing (340 and the dark connection structure is interpreted as a housing) having first (the first end being near the base) and second ends (near the fiber pigtail 303), the first end of the housing being coupled to the base, the second end having a through-hole for passage of a portion of the optical fiber array into the housing (see figure 3; the fiber elements are inserted into the darkened portion holding the pigtail 303 to the lens 310 that was interpreted as a portion of the housing).

With respect to claims 11 and 12, the primary and secondary references discloses the limitations of claim 9 as previously stated. The primary reference is further silent to a buffer gasket disposed in the encapsulation structure between the reflector array and the base; and wherein the through-hole comprises an adhesive encapsulating the passage of the portion of the optical fiber array into the encapsulation structure.
However, the examiner takes official notice that the use of gaskets and adhesives to created sealed packages, like those shown in figure 3 of the primary reference, are well known in the optical communications art and are beneficially used to keep modules isolated, clean, and dry protecting the elements from the environment. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a buffer gasket between the reflector array and the base, and to use adhesive at a through-hole used by the optical fiber array, as are well known in the art, to keep modules isolated, clean, and dry protecting the elements from the environment. 
13. The device of claim 1, wherein the plurality of optical pairs along with the respective reflectors are arranged in one or more columns and one or more rows (see figure 3D of the secondary reference, the basis for the teachings already used to modify the primary reference in the rejection of claim 1).
With respect to claim 14, the primary reference discloses: A method of assembling a variable optical attenuator (VOA) (see figure 3) device to attenuate optical signals, the method comprising, not necessarily in sequence: 
coupling a reflector (mirror 315 is interpreted as the reflector) to a base (the chip header 330 is interpreted as the base), the reflectors each including or being a micro-electromechanical systems (MEMS) chip (314) configured to position a respective reflector; 

tuning an optical fiber pair adjacent the lens (optical fibers 301 and 302 are interpreted as the fibers), and coupling the optical fiber to the lens (see figure 3), the optical pair having an input (301) and an output (302) and configured to communication one of the optical signals; and 
encapsulating the reflector, the lens, and the optical fiber (see figure 3; the elements are encapsulated by the base 330, the outer tubing 340, and the structure connecting the ferrule 303 and the lens 310).
The primary reference is silent to the optical fiber pairs, lens and reflector being disposed in an array.
The secondary reference discloses a similar variable optical attenuator (see figure 4A, that includes a pair of optical fibers (411a and 411b) that includes a lens (415) and a MEMS reflector system (414), and further discloses duplicating the sets of individual items into an array (see figure 3D), for the benefit of increasing the number of channels that can be simultaneously utilized.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of the secondary reference, to modify the primary reference, such that there are corresponding arrays of the pairs of optical fibers, lenses, and reflectors, to increase the number of optical channels that can be simultaneously utilized.
With respect to claim 15 and 17, the primary reference discloses the limitations of claim 14 as previously stated. The primary reference is silent to coupling the reflector array to the base comprises positioning a buffer gasket between the reflector array and the base; wherein coupling the lens array to the base comprises bonding the lens array to a shoulder of the base.
However, the examiner takes official notice that the use of gaskets and adhesives to created sealed packages, like those shown in figure 3 of the primary reference, are well known 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a buffer gasket between the reflector array and the base, and to use adhesive at a through-hole used by the optical fiber array, as are well known in the art, to keep modules isolated, clean, and dry protecting the elements from the environment.
The primary reference further discloses:
16. The method of claim 14, wherein coupling the reflector array to the base comprises electrically connecting each MEMS chip of the reflectors to a pin (electrodes 331 and 332 are interpreted as the pins) disposed in the base (see figure 3).
18. The method of claim 14, wherein tuning the optical fiber array adjacent the lens array comprising aligning the optical fiber array with the lens array in a batch (see figure 3; doing a pair at a time is interpreted as a batch).
19. The method of claim 14, wherein encapsulating the reflector array, the lens array, and the optical fiber array comprises connecting a housing to the base (the housing is interpreted as the outer tube 340 and the connection structure between the ferrule 330 and the lens 310).
20. The method of claim 14, comprising: constructing the lens array by installing lenses into a positioning device (the connecting structure between the ferrule 330 and the lens 310 is interpreted as a positioning device); and constructing the optical fiber array by positioning optical fibers in pairs of capillaries of an optical fiber pigtail (the ferrule 330 is interpreted as the pigtail, and has a pair of capillaries into which optical fibers are disposed, see figure 3).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290.  The examiner can normally be reached on 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John Bedtelyon/Primary Examiner, Art Unit 2874